126 Ill. App. 2d 165 (1970)
261 N.E.2d 525
People of the State of Illinois, Plaintiff-Appellee,
v.
Andrew Johnson, Defendant-Appellant.
Gen. No. 54,176.
Illinois Appellate Court  First District, Second Division.
June 2, 1970.
Gerald W. Getty, Public Defender of Cook County, of Chicago (James N. Gramenos, Assistant Public Defender, of counsel), for appellant.
Edward V. Hanrahan, State's Attorney of Cook County, of Chicago (Elmer C. Kissane, Paul P. Biebel, Jr., and John F. Glenville, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Judgment affirmed.
Not to be published in full.